

116 S4584 IS: To amend the Energy Policy and Conservation Act to modify the definition of water heater under energy conservation standards, and for other purposes.
U.S. Senate
2020-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4584IN THE SENATE OF THE UNITED STATESSeptember 16, 2020Ms. Stabenow (for herself and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Energy Policy and Conservation Act to modify the definition of water heater under energy conservation standards, and for other purposes.1.Water heaters(a)Definition of water heaterSection 321 of the Energy Policy and Conservation Act (42 U.S.C. 6291) is amended by striking paragraph (27) and inserting the following:(27)Water heater(A)In generalThe term water heater means a product that utilizes oil, gas, or electricity to heat potable water for use outside the heater on demand, including—(i)storage type units that heat and store water at a thermostatically controlled temperature, including—(I)gas storage water heaters with an input of 75,000 Btu per hour or less, including heat pump type units that meet the current and voltage limits under clause (iii);(II)oil storage water heaters with an input of 105,000 Btu per hour or less; and(III)electric storage water heaters with an input of 12 kilowatts or less, including heat pump type units that meet the current and voltage limits under clause (iii);(ii)(I)instantaneous type units that heat water but contain not more than 1 gallon of water per 4,000 Btu per hour of input; and(II)in the case of—(aa)gas instantaneous water heaters, have an input of 200,000 Btu per hour or less and are designed and marketed to provide outlet hot water at a thermostatically controlled temperature of less than 180 degrees Fahrenheit;(bb)oil instantaneous water heaters, have an input of 210,000 Btu per hour or less; and(cc)electric instantaneous water heaters, have an input of 12 kilowatts or less;(iii)heat pump type units (including add-on heat pumps, integrated heat pumps with storage, split-system heat pumps that consist of a separate heat pump and storage tank that are designed and marketed to operate together, and all ancillary equipment, such as fans, storage tanks, pumps, electric resistance heating elements, or controls necessary for the device to perform its function) that—(I)have a maximum current rating of 24 amperes at a voltage not greater than 250 volts; and(II)are designed to transfer thermal energy from 1 temperature level to a different temperature level for the purpose of heating water;(iv)solar thermal-assisted electric storage units; and(v)solar thermal-assisted fossil fuel storage units.(B)ExclusionsUnless otherwise determined by the Secretary under section 325(e)(7)(B), the term water heater does not include—(i)electric storage type units described in subparagraph (A)(i)(III) that—(I)are designed and marketed exclusively for commercial building applications; and(II)(aa)are designed, constructed, inspected, tested, and stamped in accordance with Section IV, Part HLW, or Section X of the Boiler and Pressure Vessel Code promulgated by the American Society of Mechanical Engineers;(bb)exclusively use 3-phase electricity, are designed and marketed to provide outlet hot water at a thermostatically controlled temperature of 180 degrees Fahrenheit or greater, and operate only at rated voltages of not less than 208 volts; or(cc)exclusively use single-phase electricity, are designed and marketed to provide outlet hot water at a thermostatically controlled temperature of 180 degrees Fahrenheit or greater, and operate only at a rated voltage of 277 volts; or(ii)gas storage type units described in subparagraph (A)(i)(I) that—(I)are designed and marketed exclusively for commercial building applications; and(II)are designed, constructed, inspected, tested, and stamped in accordance with Section IV, Part HLW, of the Boiler and Pressure Vessel Code promulgated by the American Society of Mechanical Engineers.(C)Multi-input electric storage water heaterThe term multi-input electric storage water heater means a product that—(i)is not a heat pump type unit described in subparagraph (A)(iii); and(ii)is designed, marketed, or shipped from the manufacturer with a capability of operating or being configured to operate at inputs greater than, equal to, or below 12 kilowatts.(D)Solar thermal-assisted electric storage unitThe term solar thermal-assisted electric storage unit means a unit that—(i)has an input of 12 kilowatts or less;(ii)has at least 2 dedicated ports in addition to the ports used for introduction and delivery of potable water for the supply and return of water or a heat transfer fluid heated externally by solar panels;(iii)does not have electric resistance heating elements located in the lower half of the storage tank;(iv)has the temperature sensing device that controls the auxiliary electric heat source located in the upper half of the storage tank; and(v)has a ratio of less than 0.70 for the proportion that the certified first hour rating bears to the nominal volume of the storage tank..(b)Standards for water heatersSection 325(e) of the Energy Policy and Conservation Act (42 U.S.C. 6295(e)) is amended by adding at the end the following:(7)Exempted water heaters(A)Definition of exempted water heaterIn this paragraph, the term exempted water heater means a water heater described in section 321(27)(B).(B)Monitoring of shipments(i)Submission of dataNot later than 90 days after the date of enactment of this paragraph, and not later than May 1 of each year thereafter, the Secretary shall require each manufacturer of water heaters to report to the Secretary the quantity of exempted water heaters, in each category of exempted water heaters, that the manufacturer shipped in the preceding calendar year.(ii)Confidentiality requirementsThe Secretary shall treat shipment data reported by manufacturers under clause (i) as confidential business information subject to appropriate confidential data safeguards.(iii)Publication(I)Baseline shipment dataNot later than 120 days after the date of enactment of this paragraph, the Secretary shall publish an analysis of the data collected under clause (i) for public comment, subject to applicable confidentiality safeguards, which shall serve as the baseline data for the analysis described in subclause (II)(bb).(II)Percentage growth from baselineNot later than June 1 of each year after the year in which the Secretary publishes data under subclause (I), the Secretary shall publish—(aa)an analysis of the data collected under clause (i) for public comment, subject to applicable confidentiality safeguards;(bb)the percentage growth in the number of shipments within each category of exempted water heater relative to the baseline data described in subclause (I); and(cc)the determination of the Secretary as to whether the number of shipments for any category of exempted water heater have increased by more than 25 percent compared to the baseline data for that category.(C)Inclusion of exempted water heaters(i)In generalThe Secretary shall, by regulation, revise the definition of water heater under section 321(27) to include an exempted water heater under subparagraph (A) of that section if the Secretary makes an affirmative determination under subparagraph (B)(iii)(II)(cc) for that category of exempted water heater.(ii)Energy conservation standardsAny category of exempted water heater included in the definition of water heater under clause (i) shall be required to meet the energy conservation standards applicable to an electric or gas storage type water heater under this part.(iii)Effective dateFor any category of exempted water heater, the Secretary shall carry out clause (i), and require compliance under clause (ii), not later than 1 year after the date on which the Secretary makes the affirmative determination described in clause (i) for that category.(8)Standards for multi-input electric storage water heatersA multi-input electric storage water heater shall be subject to the test procedures, energy conservation standards, labeling (if applicable), and certification requirements—(A)for electric storage water heaters under this part; and(B)for storage water heaters under part C. (9)Technology-neutral electric storage water heater standardsNotwithstanding any other provision of this Act, the Secretary may not create separate product classes for heat pump water heaters and other electric storage water heaters..(c)Definition of commercial water heaterSection 340 of the Energy Policy and Conservation Act (42 U.S.C. 6311) is amended by striking paragraph (12) and inserting the following:(12)(A)Storage water heater(i)In generalThe term storage water heater means a water heater that—(I)heats and stores water within an appliance at a thermostatically controlled temperature for delivery on demand; and(II)is not a water heater described in section 321(27)(A).(ii)ExclusionThe term storage water heater does not include a unit with an input rating of 4,000 Btu per hour or more per gallon of stored water.(B)Instantaneous water heaterThe term instantaneous water heater means a water heater that—(i)has an input rating of at least 4,000 Btu per hour per gallon of stored water; and(ii)is not a water heater described in section 321(27)(A).(C)Unfired hot water storage tankThe term unfired hot water storage tank means a tank used to store water that is heated externally..(d)Labeling requirementsSection 344 of the Energy Policy and Conservation Act (42 U.S.C. 6315) is amended by adding at the end the following:(l)Labels for certain commercial water heaters(1)In generalNotwithstanding any other provision of this section, water heaters described in section 321(27)(B) shall be required to bear a permanent label, applied at the point of manufacture, that, subject to paragraph (3), satisfies the requirements described in paragraph (2).(2)RequirementsA label required under paragraph (1) shall—(A)be made of material not adversely affected by water;(B)be attached by means of nonwater-soluble adhesive; and(C)bear the following notice printed in 16.5 point Arial Narrow Bold font: IMPORTANT INFORMATION: Exclusively intended for commercial installations. This model is not certified by the U.S. Department of Energy as a residential water heater. This model does not have a certified First Hour or UEF rating..(3)Revision upon petitionOn receipt of a petition by an interested party, the Secretary may conduct a rulemaking to revise the scope and requirements of the label required under paragraph (1)..(e)Effective dateThis section and the amendments made by this section shall take effect 180 days after the date of enactment of this Act.